DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Election/Restrictions & Status of Claims
In the reply filed 07/22/2020, claims 16, 19-20, 22-25, 27, 28 and 30 remain for examination and are addressed in this office action of which claims 16 and 30 have been currently amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16, 19, 20, 22-25, 27, 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6383309 B1 of Hirata (US’309).
List 1
Element
Instant Claims
(weight%)
US'309
(mass%)
C
0.020 – 0.035		claim 16
> 0.020 – 0.035		claim 30
0.1% or less of C
Si
0.40 – 0.60		claims 16, 30
1.5% or less of Si
Mn
0.32 – 0.8		claims 16, 30
0.32 – 0.65		claim 19
1.5% or less of Mn
Cr
20 – 21.5		claims 16, 30
5 to 50% of Cr
Ni
0.05 – 0.8		claims 16, 30
0.05 – < 0.5		claim 20
2.0% or less of Ni
Mo
0.003 – 0.02		claims 16, 30
2.5% or less of Mo
Cu
0.2 – 0.8 		claims 16, 30
0.2 – < 0.5		claim 22
2.5% or less of Cu
N
0.003 – 0.05		claims 16, 30
0.003 – < 0.03		claim 23 
0.1% or less of N
Al
< 0.04			claim 16
> 0.012 – < 0.04		claim 30
0.2% or less of Al
Ti
0.05 – 0.8		claims 16, 30
0.05 – 0.40		claim 24
0.5% or less of Ti
Nb
0.05 – 0.8		claims 16, 30
0.05 – 0.40 		claim 25
0.5% or less of Nb
V
0.03 – 0.19		claims 16, 30
0.3% or less of V
Fe + impurities
Balance
balance of Fe and inevitable impurities.







Regarding claims 16, 19, 20, 22-25, 27, 28 and 30, US'309{whole document} teaches a ferritic stainless steel and a method of producing it wherein the claimed ranges of the various elements (C, Si, Mn, Cr, Ni, Mo, Cu, N, Al, Ti, Nb, V, Fe) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {US'309 col 1:1-11, col 8:9-25}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
With respect to the a)                 
                    C
                    +
                    N
                
             being less than 0.06 as claimed in instant claim 16, the prior art teaches that its steel can have 0.1% or less of C and 0.1% or less of N (see List 1 above) meaning that the range of C+N is 0.2% or less thereby reading on the claimed range since the claimed ranges overlap or lie inside ranges disclosed by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. See MPEP § 2144.05 I. 
It is noted that the prior art does not teach the formulaic expression and values of b)                 
                    
                        
                            T
                            i
                            +
                            N
                            b
                        
                    
                    ÷
                    (
                    C
                    +
                    N
                    )
                
             having a value b1) greater than equal to 8 and less than 40 as claimed in instant claims 16 and 30 or b2) greater than equal to 8 and less than 25 as claimed in instant claim 27 and c)                 
                    
                        
                            T
                            i
                        
                        
                            e
                            q
                        
                    
                    ÷
                    
                        
                            C
                        
                        
                            e
                            q
                        
                    
                    =
                    
                        
                            T
                            i
                            +
                            0.515
                            ×
                            N
                            b
                            +
                            0.940
                            ×
                            V
                        
                    
                    ÷
                    (
                    C
                    +
                    0.858
                    ×
                    N
                    )
                
             having a value c1) greater than equal to 6 and less than 40 as claimed in instant claims 16 and 30 or c2) greater than equal to 6 and less than 20 as claimed in instant claim 28. However, as the prior art discloses a composition wherein the claimed ranges of the involved elements C, N, Ti, Nb and V of the instant expressions lie within or overlap the ranges of the elements as disclosed by the prior art, the claimed ranges of instant expressions of the instant claims would also lie within or overlap the values provided by the prior art for the instant expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Claims 16 and 30 recite the ferritic stainless steel as "having corrosion and sheet forming properties" in the preamble. These limitations are met by the steel of the prior art since the prior art teaches that “This invention concerns a ferritic stainless steel plate and a manufacturing method and, more in particular, it relates to a ferritic stainless steel plate which, throughout this specification and claims also includes steel strip, the plate having excellent ridging resistance and formability such as press workability and bendability.” “Ferritic stainless steels have been utilized in various fields such as kitchen utensils or automobile parts since they resist formation of stress corrosion cracks, and are inexpensive, and have improved deep drawing properties and ridging resistance.” {US'309 col 1:1-11} which infers that the steel of the prior art would have corrosion resistance since it is a ferritic stainless steel. In addition, the prior art teaches of rolling (for example cold rolling) into various thickness {US'309 col 3:30-50, col 8:40-65 – 0.6 mm thickness post rolling} thereby inferring that its steel would have “sheet forming properties” as claimed in the instant claims.
With respect to the term "triple stabilized" (firstly in the preamble and secondly in the body of instant claims, namely instant claims 16 and 30, Examiner interprets this term as the steel composition having as having positive amounts of Nb, Ti and V. As the prior art allows all three of the elements to be present in its steel as shown in the List 1 above, the steel of the prior art meets the limitation of "triple stabilized".
With respect to the transitional phrase of the instant claims, it is noted that the instant claims recite the transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the claim. See MPEP § 2111.03. Although the reference alloy may allow additional elements other than those explicitly claimed in the instant claims, the usage of the alloy as disclosed is fitting as prior art since the prior art allows the range of additional elements to be as low as zero.
Regarding claims 16 and 30, it is noted the recitation of "the steel is produced using Argon-Oxygen-Decarburization technology" results in it being a product-by-process claim. Even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP § 2113. Since the prior art teaches ferritic stainless steel, the product on the prior art reads on the product of the instant claim and therefore meets the required limitations of the instant claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 19, 20, 22-25, 27, 28 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference (US 2011/0110812 A1 of Hiraide (US'812)) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733